 311303 NLRB No. 44HOTEL SOFITEL SAN FRANCISCOFrench International Corporation d/b/a HotelSofitel San Francisco Bay at Redwood Shores
and Hotel Employees and Restaurant Employ-ees Union, Local 340, AFL±CIO. Case 20±CA±23232±1June 10, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYOn May 1, 1990, the General Counsel of the Na-tional Labor Relations Board issued a complaint alleg-
ing that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refus-
ing the Union's request to bargain following the
Union's certification in Case 20±RC±16418. (Official
notice is taken of the ``record'' in the representation
proceeding as defined in the Board's Rules and Regu-
lations, Secs. 102.68 and 102.69(g); Frontier Hotel,
265 NLRB 343 (1982).) The Respondent filed its an-
swer admitting in part and denying in part the allega-
tions in the complaint.On March 25, 1991, the General Counsel filed aMotion for Summary Judgment. On March 27, 1991,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed a re-
sponse.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain, but attacks the validity of the certification on
the basis of the Board's unit determination in the rep-
resentation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. Although Respondent has submitted
affidavits and other materials in support of its opposi-
tion to the motion, much of the material concerns mat-
ters not raised in Respondent's request for review and
not unavailable prior to certification. The Respondent
cannot now properly seek to introduce such material.
In addition, even accepting the submitted material as
true, there is nothing that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, French International Corporationd/b/a Hotel Sofitel San Francisco Bay at Redwood
Shores, a Delaware corporation, has been engaged in
the operation of a luxury hotel, providing lodging,
food, and beverages at its facility in Redwood City,
California, where it annually derives gross revenues in
excess of $500,000 and purchases and receives prod-
ucts, goods, and materials valued in excess of $5000
which originated from points outside the State of Cali-
fornia. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section 2(6)
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.I. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing an election on January 5, 1990, the Unionwas certified on February 14, 1990, as the collective-
bargaining representative of the employees in the fol-
lowing appropriate unit:All full-time and regular part-time housekeepingdepartment employees, including room attendants,
housepersons, inspector/inspectresses, uniform
room attendants, laundry room attendants, and
lobby attendants employed by the Employer at its
Redwood City, California location; excluding all
other employees, guards and supervisors as de-
fined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince February 20, 1990, the Union has requestedthe Respondent to bargain, and, since March 9, 1990,
the Respondent has refused. We find that this refusal
constitutes an unlawful refusal to bargain in violation
of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after March 9, 1990, to bargainwith the Union as the exclusive collective-bargaining
representative of employees in the appropriate unit, the
Respondent has engaged in unfair labor practices af-
fecting commerce within the meaning of Section
8(a)(5) and (1) and Section 2(6) and (7) of the Act. 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-tions Board'' shall read ``Posted Pursuant to a Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor Relations Board.''REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by law, we shall construe the initial period of
the certification as beginning the date the Respondent
begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th
Cir. 1964), cert. denied 379 U.S. 817 (1964); BurnettConstruction Co., 149 NLRB 1419, 1421 (1964), enfd.350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, French International Corporation d/b/a
Hotel Sofitel San Francisco Bay at Redwood Shores,
Redwood City, California, its officers, agents, succes-
sors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Hotel Employees andRestaurant Employees, Local 340, AFL±CIO as the ex-
clusive bargaining representative of the employees in
the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time housekeepingdepartment employees, including room attendants,
housepersons, inspector/inspectresses, uniform
room attendants, laundry room attendants, and
lobby attendants employed by the Employer at its
Redwood City, California location; excluding all
other employees, guards and supervisors as de-fined in the Act.(b) Post at its facility in Redwood City, California,copies of the attached notice marked ``Appendix.''1Copies of the notice, on forms provided by the Re-gional Director for Region 20 after being signed by the
Respondent's authorized representative, shall be postedby the Respondent immediately upon receipt and main-
tained for 60 consecutive days in conspicuous places
including all places where notices to employees are
customarily posted. Reasonable steps shall be taken by
the Respondent to ensure that the notices are not al-
tered, defaced, or covered by any other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Hotel Employ-ees and Restaurant Employees, Local 340, AFL±CIO
as the exclusive representative of the employees in the
bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time housekeepingdepartment employees, including room attendants,
housepersons, inspector/inspectresses, uniform
room attendants, laundry room attendants, and
lobby attendants employed by the Employer at its
Redwood City, California location; excluding all
other employees, guards and supervisors as de-
fined in the Act.FRENCHINTERNATIONALCORPORATIOND/B/AHOTELSOFITELSANFRANCISCOBAYAT
REDWOODSHORES